Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
In claim 1, line 6, “configured to connected” should read “configured to connect”
In claim 1, line 8, “located bellow the shaft” should read “located below the shaft”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the fixing sheet" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed “the fixing sheet” was intended to read “the positioning sheet” which is introduced in line 3 of the same claim, and would provide the necessary antecedent basis for this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hanlon (U.S. Publication No. Hanlon 2006/0180403) in view of Qian et al. (Chinese Patent Publication No. CN 203146734 U).
Regarding claim 1, Hanlon discloses a position adjustment mechanism for a lifting balance device 100 comprising: a first cover 122 in which at least one lifting balance device 100 is arranged (where scissor links 130 and the screw drive mechanism 110 are connected and drive the movement for position adjustment, see Figures 2 and 9 and paragraphs 0023-0025), and each of the at least one lifting balance device 100 including a first support 135 (where the first support 135 is defined by one of the two linkages forming “X” shaped scissor linkages, see Figure 9 and paragraph 0029), a second support 135 intersected with the first support 135, (where the second support 135 is defined by the other one of the two linkages forming “X” shaped scissor linkages, see Figure 9 and paragraph 0029); and a shaft (defined by the bearing discussed in paragraph 0008, and see annotated Figure 9, below) configured to connected the first support 135 and the second support 135 (Figure 9 and paragraph 0029); and an adjustment device 110 located bellow the shaft (Figures 2 and 3); wherein the adjustment device 110 is fixed inside the first cover 122 (Figure 3); the first cover 122 has a first opening defined thereon and located below the shaft (see annotated Figure 4, below, where the first cover 122 forms the base for movement of the lifting balance device 100, and sits below the shaft during said movement), a threaded sleeve 121 (where the sleeve 121 is a drive nut for a screw-driven mechanism, and would therefore necessarily require internal threading in order for the first cover to move along the actuator screw, see paragraph 0029) is connected with the first opening and is screwed with a threaded cylinder (defined by the actuator screw, see Figure 3 and paragraph 0029, additionally see annotated Figure 4, below for the first opening), such that the threaded cylinder (defined by the actuator screw) is adjustably moved relative to the threaded sleeve 121 so as to change a position of a top of the threaded cylinder (where the motor, labeled 121 in Figure 9, produces rotational movement of the actuator screw, such that the screw may complete a full rotation, see paragraph 0027) and to limit a lowest descending position of each of the first support 135 and the second support 135 (where the screw actuator is spun to determine the location of the first cover 122 along the base frame 118, which determines the overall height of the scissor linkages 135 while moving up and down, and prevents the linkages 135 from descending further than the first cover allows, Figure 9 and paragraph 0006-0007).

    PNG
    media_image1.png
    557
    684
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    510
    782
    media_image2.png
    Greyscale

Hanlon does not disclose a threaded tube.
Qian teaches a threaded tube 1 (Figure 2, and paragraph 0013, where the hollow portion of the tube forms a pipe 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hanlon with a threaded tube, as taught by Qian, because the threaded tube of Qian allows for water to flow through the lead screw of a screw-driven linear actuator, which cools the actuator system, which would prevent overheating of the actuator when in use (Abstract and paragraph 0013). 
Regarding claim 2, Hanlon, as modified, discloses the claimed subject matter above with regard to claim 1. Hanlon, as modified, further discloses wherein a shoulder (see annotated Figure 4, above) is formed around an inner rim of the first opening and is configured to stop a removal of the threaded sleeve 121 (see annotated Figure 4, above).
Regarding claim 6, Hanlon, as modified, discloses the claimed subject matter above with regard to claim 1. Hanlon, as modified, further discloses wherein the first cover 122 has a peripheral surround portion extending from a peripheral side of the first opening (see annotated Figure 4, above).
Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hanlon in view of Chen et al. (U.S. Publication No. 2008/0168852), hereinafter referred to as Chen.
Regarding claim 1, Hanlon discloses a position adjustment mechanism for a lifting balance device 100 comprising: a first cover 122 in which at least one lifting balance device 100 is arranged (where scissor links 130 and the screw drive mechanism 110 are connected and drive the movement for position adjustment, see Figures 2 and 9 and paragraphs 0023-0025), and each of the at least one lifting balance device 100 including a first support 135 (where the first support 135 is defined by one of the two linkages forming “X” shaped scissor linkages, see Figure 9 and paragraph 0029), a second support 135 intersected with the first support 135, (where the second support 135 is defined by the other one of the two linkages forming “X” shaped scissor linkages, see Figure 9 and paragraph 0029); and a shaft (defined by the bearing discussed in paragraph 0008, and see annotated Figure 9, above) configured to connected the first support 135 and the second support 135 (Figure 9 and paragraph 0029); and an adjustment device 110 located bellow the shaft (Figures 2 and 3); wherein the adjustment device 110 is fixed inside the first cover 122 (Figure 3); the first cover 122 has a first opening defined thereon and located below the shaft (see annotated Figure 4, above, where the first cover 122 forms the base for movement of the lifting balance device 100, and sits below the shaft during said movement), a threaded sleeve 121 (where the sleeve 121 is a drive nut for a screw-driven mechanism, and would therefore necessarily require internal threading in order for the first cover to move along the actuator screw, see paragraph 0029) is connected with the first opening and is screwed with a threaded tube (defined by the actuator screw, see Figure 3 and paragraph 0029, additionally see annotated Figure 4, below for the first opening), such that the threaded tube (defined by the actuator screw) is adjustably moved relative to the threaded sleeve 121 so as to change a position of a top of the threaded tube (where the motor, labeled 121 in Figure 9, produces rotational movement of the actuator screw, such that the screw may complete a full rotation, see paragraph 0027) and to limit a lowest descending position of each of the first support 135 and the second support 135 (where the screw actuator is spun to determine the location of the first cover 122 along the base frame 118, which determines the overall height of the scissor linkages 135 while moving up and down, and prevents the linkages 135 from descending further than the first cover allows, Figure 9 and paragraph 0006-0007). 
Hanlon does not disclose a threaded tube.
Qian teaches a threaded tube 1 (Figure 2, and paragraph 0013, where the hollow portion of the tube forms a pipe 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hanlon with a threaded tube, as taught by Qian, because the threaded tube of Qian allows for water to flow through the lead screw of a screw-driven linear actuator, which cools the actuator system, which would prevent overheating of the actuator when in use (Abstract and paragraph 0013). 
Furthermore, to the extent it may be argued that Hanlon does not adequately disclose the threaded sleeve, it would nevertheless be obvious as set forth below.
Chen teaches a threaded sleeve 50 is connected with the first opening (of inner tube 30)  and is screwed with a threaded tube 40, such that the threaded tube 40 is adjustably moved relative to the threaded sleeve 50 so as to change a position of a top of the threaded tube 40 (where the lead screw 40, defining the threaded tube is rotated in order to effect linear movement of the sleeve 50, Figure 3 and paragraphs 0028-0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hanlon with a threaded sleeve, as taught by Chen, because it would merely amount to a routine selection of a known drive nut of a screw-driven linear actuator by providing a threaded sleeve would allow a screw drive actuator to effect linear movement if the threaded tube through rotational movement of the lead screw, as required by both Chen (paragraphs 0028-0030) and Hanlon (paragraphs 0006-0007). Additionally, doing so would merely amount to a simple substitution of one known element (the interiorly threaded drive nut of Chen) for another (the drive nut of Hanlon) that would not produce unexpected results as both drive nuts of Chen and Hanlon translate the rotational movement of the lead screw to linear motion. In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Regarding claim 2, Hanlon, as modified, discloses the claimed subject matter above with regard to claim 1. Hanlon, as modified, further discloses wherein a shoulder (see annotated Figure 4, above) is formed around an inner rim of the first opening and is configured to stop a removal of the threaded sleeve 121 (see annotated Figure 4, above).
Regarding claim 6, Hanlon, as modified, discloses the claimed subject matter above with regard to claim 1. Hanlon, as modified, further discloses wherein the first cover 122 has a peripheral surround portion extending from a peripheral side of the first opening (see annotated Figure 4, above).

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 3, Hanlon, either alone or in combination with Chen, discloses the subject matter of claim 1. Hanlon, either alone or in combination with Chen, does not disclose wherein the threaded sleeve is polygonal, and the adjustment device includes a positioning sheet located above the threaded sleeve and formed in a C shape, wherein the fixing sheet has a second opening defined in a center thereof, two extensions extending from two sides of an upper end of the adjustment device respectively, and multiple screw bolts configured to screw the two extensions with multiple locking elements of the first cover respectively.
Hwang (Korean Patent Publication No. KR 20120117589 A) is cited as being of interest for disclosing wherein the threaded sleeve 232 is polygonal (Figure 1, see paragraph 5 of the Description of Embodiments, where sleeve 232 is described as a polyhedron), and the adjustment device includes a positioning sheet 220 located above the threaded sleeve 232 and formed in a C shape (where sheet 220 is formed in an upwardly curved sheet, Figure 1), two extensions extending from two sides of an upper end of the adjustment device (defined by extensions extending downward from positioning sheet 220, which are inserted into blocks 226, see Figure 1, where positioning sheet forms an upper end of the adjustment device 200) respectively, and multiple screw bolts (shown adjacent to sleeve 232, with dashed lines indicating connecting through the cover 212 to sheet 220) configured to screw the two extensions with multiple locking elements of the first cover respectively (locking elements defined by holes in the cover 212, see Figure 1). 
None of Hwang, Hanlon, and Chen disclose, either alone or in combination a second opening defined in a center of the positioning/fixing sheet. Additionally, the lift mechanism of Hwang is not analogous to the screw driven linear actuator of Hanlon and Chen. Hwang discloses a screw-driven mechanism of raising and lowering a pillow support, where a screw/bolt is driven vertically to effect vertical movement to change the height. Hanlon and Chen, disclose a screw-driven linear actuator, where the actuator of Hanlon effects horizontal movement of supports of a scissor-linkage to then effect vertical movement of a support surface. As such, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of any independent claim may be reasonably maintained.
Claims 4, 5, 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, Hanlon, either alone or in combination with Chen, discloses the subject matter of claim 1. Hanlon, either alone or in combination with Chen, does not disclose wherein the threaded tube has a through hole defined therein so as to connect with a first connector and a second connector by mating with a screwing element.
Hwang is cited as being of interest for disclosing wherein the threaded tube 234 has a through hole defined therein so as to connect with a first connector 232 and a second connector 216 by mating with a screwing element (Figure 6 and see paragraph 5 of the Description of Embodiments). 
However, the lift mechanism of Hwang is not analogous to the screw driven linear actuator of Hanlon and Chen. Hwang discloses a screw-driven mechanism of raising and lowering a pillow support, where a screw/bolt is driven vertically to effect vertical movement to change the height. Hanlon and Chen, disclose a screw-driven linear actuator, where the actuator of Hanlon effects horizontal movement of supports of a scissor-linkage to then effect vertical movement of a support surface. As such, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of any independent claim may be reasonably maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Babbini (U.S. Publication No. 2001/0034909)
Grifford (U.S. Patent No. 4,467,677)
Eisenberg (U.S. Patent No. 4,405,116)
Ziesel (U.S. Publication No. 2007/0266809)
Lenyo (U.S. Publication No. 2004/0172762)
Trippensee et al. (U.S. Publication No. 2006/0087166)
Vaughan et al. (U.S. Patent No. 7,093,691)
Burwell (U.S. Patent No. 7,243,578)
Jahsman et al. (U.S. Patent No. 4,449,262)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673    

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673